Exhibit 10.6

NOVELL, INC.

2009 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

This RESTRICTED STOCK UNIT AGREEMENT, dated as of                      , 20    
(the “Date of Grant”), is delivered by Novell, Inc. (the “Company”) to
                             (the “Grantee”).

RECITALS

A.         The Novell, Inc. 2009 Omnibus Incentive Plan (the “Plan”) provides
for the grant of restricted stock units in accordance with the terms and
conditions of the Plan. The Compensation Committee of the Company’s Board of
Directors (the “Committee”) has decided to make a grant of restricted stock
units as an inducement for the Grantee to continue his or her employment with
the Company, or an Affiliate or a Subsidiary (as such terms are defined in the
Plan), and promote the best interests of the Company and its shareholders. A
copy of the Plan is available at
https://innerweb.novell.com/organizations/finance/shareholder_services/ or by
contacting the Company’s Director of Shareholder Services.

B.         The Plan is administered by the Committee (as defined in the Plan).

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1.         Grant of Restricted Units. The Company hereby grants the Grantee
             restricted stock units (the “Restricted Units”). The Restricted
Units are subject to the terms and conditions set forth in this Agreement and
the Plan; provided, however, that if an executed, written agreement between the
Company and the Grantee (an “Employment Agreement”) includes provisions that
differ from those set forth in this Agreement, the provisions of the Employment
Agreement will apply to the extent not contrary to the terms of the Plan.

2.         Restricted Unit Account. Restricted Units represent hypothetical
shares of common stock of the Company (“Shares”), and not actual Shares. The
Company shall establish and maintain a Restricted Unit account, as a bookkeeping
account on its records, for the Grantee and shall record in such account the
number of Restricted Units granted to the Grantee. No Shares shall be issued to
the Grantee at the time the grant is made, and the Grantee shall not be, nor
have any of the rights or privileges of, a shareholder of the Company with
respect to any Restricted Units recorded in the account. The Grantee shall not
have any interest in any fund or specific assets of the Company by reason of
this award or the Restricted Unit account established for the Grantee.

3.         Vesting. The Restricted Units shall vest in accordance with the
provisions set forth in Exhibit A attached hereto; provided that the Grantee is
employed by, or providing service to, the Company, an Affiliate or a Subsidiary
(as such terms are defined in the Plan) on the applicable Certification Date (as
defined in Exhibit A attached hereto).



--------------------------------------------------------------------------------

Unless the Committee provides otherwise, vesting of the Restricted Units granted
hereunder shall be (i) tolled during any unpaid personal leave of absence and
(ii) tolled as of the 91st day of any other leave of absence.

4.         Termination of Restricted Units. Except as otherwise provided in an
Employment Agreement, if the Grantee ceases to be employed by, or provide
services to, the Company, an Affiliate, or a Subsidiary for any reason before
all of the Restricted Units vest, any unvested Restricted Units shall
automatically terminate and shall be forfeited as of the date of the Grantee’s
termination of employment or service. No payment shall be made with respect to
any unvested Restricted Units that terminate as described in this Paragraph 4.

 

5. Payment of Restricted Units.

(a)         If and when the Restricted Units vest, the Company shall issue to
the Grantee one Share for each vested Restricted Unit, subject to tax
withholding as described below, within two (2) months after the applicable
vesting date.

(b)         The issuance of Shares to the Grantee pursuant to this Agreement is
subject to all applicable foreign, federal, state, local and other taxes. All
obligations of the Company under this Agreement shall be subject to the rights
of the Company to withhold amounts required to be withheld for any taxes, if
applicable. The Grantee shall be required to pay to the Company, or make other
arrangements satisfactory to the Company to provide for the payment of, any
foreign, federal, state, local or other taxes that the Company is required to
withhold with respect to the Restricted Units. Subject to Committee approval,
the Grantee may elect to satisfy any tax withholding obligation of the Company
with respect to Restricted Units by having shares withheld up to an amount that
does not exceed the minimum applicable withholding tax rate for federal
(including FICA), state, local and other tax liabilities.

(c)         The obligation of the Company to deliver Shares when Restricted
Units vest shall be subject to all applicable laws, rules, and regulations and
such approvals by governmental agencies as may be deemed appropriate by the
Committee, including such actions as Company counsel shall deem necessary or
appropriate to comply with relevant securities laws and regulations.

6.         Change of Control. If a Change of Control (as defined in the Plan)
occurs, the provisions of the Plan and the terms of any Employment Agreement
between the Company and the Grantee applicable to a Change of Control shall
apply to the Restricted Units.

7.         Nature of Grant. In accepting the Restricted Units, the Grantee
acknowledges that: (i) the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
at any time, unless otherwise provided in the Plan and this Agreement; (ii) the
grant of the Restricted Units is voluntary and occasional and does not create
any contractual or other right to receive future grants of restricted stock
units, or benefits in lieu of restricted stock units, even if restricted stock
units have been granted repeatedly in the past; (iii) all decisions with respect
to future restricted stock unit grants, if any, will be at the sole discretion
of the Company and the Committee; (iv) the Grantee’s participation in the

 

2



--------------------------------------------------------------------------------

Plan shall not create a right to further employment with the Company, an
Affiliate, or a Subsidiary and shall not interfere with the ability of the
Company, an Affiliate, or a Subsidiary to terminate Grantee’s employment
relationship at any time with or without cause; (v) the Grantee is voluntarily
participating in the Plan; (vi) the Restricted Units are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; (vii) in the event that the Grantee is not an employee of the
Company, an Affiliate, or a Subsidiary, the Restricted Units grant will not be
interpreted to form an employment contract or relationship with the Company or
with any Affiliate or Subsidiary; (viii) the future value of the underlying
Shares is unknown and cannot be predicted with certainty; (ix) the value of
Shares acquired upon vesting may increase or decrease in value, and no claim or
entitlement to compensation or damages shall arise from termination of
Restricted Units or from any diminution in value of the Restricted Units or
Shares received upon vesting of Restricted Units, and the Grantee irrevocably
releases the Company and all Affiliates and Subsidiaries from any such claim
that may arise; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, then, by signing this Agreement,
the Grantee shall be deemed irrevocably to have waived his or her entitlement to
pursue such claim; and (x) in the event of an involuntary termination of the
Grantee’s employment (whether or not in breach of local labor laws), the
Grantee’s right to receive Restricted Units and vest under the Plan, if any,
will, except as otherwise provided in an Employment Agreement, terminate
effective as of the date that Grantee is no longer actively employed and will
not be extended by any notice period mandated under local law (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to local law); furthermore, in the event of involuntary termination of
employment (whether or not in breach of local labor laws), the Grantee’s right
to receive Shares pursuant to the Restricted Units after termination of
employment, if any, will be measured by the date of termination of Grantee’s
active employment and will not be extended by any notice period mandated under
local law; the Committee shall have the exclusive discretion to determine when
the Grantee is no longer actively employed for purposes of the Restricted Units
award.

8.         Other Agreements: If a written agreement approved by the Committee
(or its duly authorized designee) that is executed between the Company and the
Grantee (an “Employment Agreement”) includes provisions that differ from those
set forth in this Agreement, the provisions of the Employment Agreement will
apply.

9.         Grant Subject to Plan Provisions. This grant is made pursuant to the
Plan, the terms of which are incorporated herein by reference, and in all
respects shall be interpreted in accordance with the Plan. In the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Agreement, the terms and conditions of the Plan shall
prevail. The grant and payment of the Restricted Units are subject to
interpretations, regulations and determinations concerning the Plan established
from time to time by the Committee in accordance with the provisions of the
Plan, including, but not limited to, provisions pertaining to (i) rights and
obligations with respect to withholding taxes, (ii) the registration,
qualification or listing of the Shares, (iii) changes in capitalization of the
Company, and (iv) other requirements of applicable law. The Committee shall have
the authority to interpret and construe the Restricted Units pursuant to the
terms of the Plan, and its decisions shall be conclusive as to any questions
arising hereunder.

 

3



--------------------------------------------------------------------------------

10.         No Employment or Other Rights. THE GRANTEE ACKNOWLEDGES AND AGREES
THAT THE VESTING OF RESTRICTED UNITS PURSUANT TO THE VESTING SCHEDULE HEREOF IS
EARNED ONLY BY CONTINUING IN THE EMPLOY OR SERVICE OF THE COMPANY, AN AFFILIATE,
OR A SUBSIDIARY AT THE WILL OF THE COMPANY, AN AFFILIATE, OR A SUBSIDIARY, AS
THE CASE MAY BE (AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED A
RESTRICTED UNIT OR PURCHASING SHARES HEREUNDER). THE GRANTEE FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER, AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN
EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE OR SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE WITH THE GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE
GRANTEE’S RELATIONSHIP AS AN EMPLOYEE OR SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.

11.         Data Privacy. The Grantee understands that the Company holds certain
personal information about him or her, including, but not limited to, the
Grantee’s name, home address and telephone number; date of birth; social
security number, social insurance number or other identification number; salary;
nationality; job title; any Shares held in the Company; and/or details of all
Restricted Units or any other entitlement to Shares awarded, canceled, vested,
unvested or outstanding in the Grantee’s favor (collectively, “Data”). The
Grantee hereby explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of the Grantee’s Data by and among, as
applicable, the Company and its Subsidiaries and Affiliates for the exclusive
purpose of implementing, administering and managing the Grantee’s participation
in the Plan. The Grantee understands that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Grantee’s country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Grantee’s country. The Grantee understands that he or
she may request a list with the names and addresses of any potential recipients
of the Data by contacting his or her local human resources representative. The
Grantee authorizes the recipients to receive, possess, use, retain and transfer
the Data, in electronic or other form, for the purposes of implementing,
administering and managing the Grantee’s participation in the Plan, including
any requisite transfer of such Data as may be required to a broker or other
third party with whom the Grantee may elect to deposit any Shares acquired upon
vesting of Restricted Units. The Grantee understands that Data will be held only
as long as is necessary to implement, administer and manage the Grantee’s
participation in the Plan. The Grantee understands that he or she may, at any
time, view the Data, request additional information about the storage and
processing of the Data, require any necessary amendments to the Data or refuse
or withdraw the consents herein, in each case without cost, by contacting in
writing his or her local human resources representative. The Grantee
understands, however, that refusing or withdrawing his or her consent may affect
his or her ability to participate in the Plan. For more information on the
consequences of the Grantee’s refusal to consent or withdrawal of consent, the
Grantee understands that he or she may contact his or her local human resources
representative.

 

4



--------------------------------------------------------------------------------

12.         No Stockholder Rights. Neither the Grantee, nor any person entitled
to receive payment in the event of the Grantee’s death, shall have any of the
rights and privileges of a stockholder with respect to Shares until certificates
for Shares have been issued upon vesting of Restricted Units.

13.         Assignment and Transfers. Except as the Committee may otherwise
permit pursuant to the Plan, the rights and interests of the Grantee under this
Agreement may not be sold, assigned, encumbered or otherwise transferred except,
in the event of the death of the Grantee, by will or by the laws of descent and
distribution. In the event of any attempt by the Grantee to alienate, assign,
pledge, hypothecate, or otherwise dispose of the Restricted Units or any right
hereunder, except as provided for in this Agreement, or in the event of the levy
or any attachment, execution or similar process upon the rights or interests
hereby conferred, the Company may terminate the Restricted Units by notice to
the Grantee, and the Restricted Units and all rights hereunder shall thereupon
become null and void. The rights and protections of the Company hereunder shall
extend to any successors or assigns of the Company and to the Company’s
Subsidiaries and Affiliates. This Agreement may be assigned by the Company
without the Grantee’s consent.

14.         Applicable Law. The validity, construction, interpretation and
effect of this Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware, without giving effect to the conflicts of
laws provisions thereof. This Agreement and the Restricted Units are intended to
be exempt from the requirements of section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), by settling the Restricted Units within the
short-term deferral exemption set forth in the requirements under section 409A
of the Code, and this Agreement and the Restricted Units shall be interpreted on
a basis consistent with such intent. For purposes of section 409A of the Code,
each payment made under this Agreement shall be treated as a separate payment.
In no event shall the Grantee, directly or indirectly, designate the calendar
year of payment.

15.         I.R.C. Section 83(b). Pursuant to Section 83(b) of the U.S. Internal
Revenue Code of 1986, as amended, the Grantee will not be entitled to make an
election to be taxed upon grant of the Restricted Units.

16.         Notice. Any notice to the Company provided for in this instrument
shall be addressed to the Company in care of Director of Shareholder Services at
the corporate headquarters of the Company. The Grantee agrees to notify the
Company in writing upon any change in the Grantee’s residential or e-mail
address. Any notice shall be delivered by hand, sent by telecopy or enclosed in
a properly sealed envelope addressed as stated above, registered and deposited,
postage prepaid, in a post office regularly maintained by the applicable postal
service.

17.         Acceptance. By your acceptance of the Restricted Units described in
this Agreement, you agree to be bound by the terms of the Plan and this
Agreement. You hereby further agree that all the decisions and determinations of
the Committee shall be final and binding.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Agreement, and the Grantee has accepted this Agreement,
effective as of the Date of Grant.

 

   NOVELL, INC.    By:                                       
                          Name:                                      
                      Title:                                      
                    

 

6